EXHIBIT 10.2

Change in Chief Executive Officer Compensation

As a result of Dennis R. Glass’s promotion to Chief Executive Officer, the
Compensation Committee of our Board of Directors approved:

 

  •  

an increase in his base salary from $900,000 to $1,000,000;

 

  •  

an increase in his target award for 2007 under the annual incentive program
(“AIP”) from $1,102,500 to $1,551,250 pursuant to previously disclosed
performance measures;

 

  •  

additional long-term incentive compensation in the form of options to purchase
43,554 shares of our common stock at an exercise price of $60.76 and 8,339
restricted shares of common stock; and

 

  •  

a special promotion award of options to purchase 174,216 shares of our common
stock at an exercise price of $60.76.

All of the awards were granted under our Amended and Restated Incentive
Compensation Plan pursuant to award agreements not materially different from
those previously filed with the SEC and, subject to the terms of the award, will
vest equally over three years beginning on the first anniversary of the grant
date. The AIP award can vary from 0 to 200% of target.